DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1 and 15; cancellation of claims 3, 6, and 9; and addition of claims 21-24 are acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 5,776,993) and further in view of Suenaga et al. (US 2017/0190085).
	Regarding claim 1, Shin discloses a PVC foam composition comprising PVC and at least one type of compound including thermoplastic urethane elastomer (column 1, lines 10-25). Shin teaches in which the foam layer includes TPU in an amount of 1 to 90 parts by weight based on 100 parts by weight of PVC (column 3, lines 20-25), overlapping the claimed 1 to 50 parts by mass per 100 pars by mass of the PVC resin.
	Shin does not disclose an apparent density of the foam.
	Suenaga, in the analogous field of foamed resin layers for automobile interiors (0142), teaches a PVC containing foam having an apparent density of preferably 0.1 to 0.9 g/cm3 (0108), overlapping the claimed apparent density of 0.3 to 0.7 g/cm3.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foam of Shin to have an apparent density of 0.1 to 0.9 g/cm3 as taught by Suenaga, to ensure excellent impact resistance and rigidity of the foamed layer (0108).
	Regarding claim 7, Shin teaches the foam including plasticizer (column 2, lines 3-5).
	Regarding claim 8, Shin teaches the addition of 30 to 100 parts by weight of plasticizer per 100 parts by weight PVC (Table 1), overlapping the claimed proportion of 40 to 90 parts by mass per 100 parts by mass of the PVC resin.
claims 1 and 8, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.

Claims 2, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Suenaga as applied to claim 1 above, and further in view of Hatori et al. (US 2010/0075559).
	Regarding claim 2, modified Shin discloses the limitations of claim 1 as discussed above. Shin does not disclose a Shore A hardness of the TPU.
	Hatori, in the analogous field of synthetic leather for automobiles (0002) discloses a foamed resin composition comprising thermoplastic polyurethane elastomer (0103) the polyurethane having a Shore A hardness of 65 to 90, overlapping the claimed Shore A hardness of 50 to 80.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the TPU of Shin to have a Shore A hardness of 65 to 90, as taught by Hatori, to achieve a final product with improved flexibility, and soft feeling and touch (0075).
	Regarding claim 15, Shin teaches in which the foam layer includes TPU in an amount of 1 to 90 parts by weight based on 100 parts by weight of PVC (column 3, lines 20-25), overlapping the claimed 5 to 50 parts by mass.
	Regarding claim 16, Shin teaches the foam including plasticizer (column 2, lines 3-5).
Regarding claim 17, Shin teaches the addition of 30 to 100 parts by weight of plasticizer per 100 parts by weight PVC (Table 1), specifically 80 parts by weight to 100 parts by weight PVC in the examples 30-34 which include the TPU, overlapping the claimed 40 to 90 parts by mass.
Regarding the ranges discussed in claims 15 and 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claim 21, Suenaga teaches a PVC containing foam having an apparent density of preferably 0.1 to 0.9 g/cm3 (0108), overlapping the claimed apparent density of 0.3 to 0.5 g/cm3.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Suenaga as applied to claim 1 above, and further in view of Bonner (US 3,503,907).
	Regarding claims 4 and 5, modified Shin discloses the limitations of claim 1 as discussed above. Shin does not disclose an average cell size for the foam or that it has a closed-cell structure.
	Bonner, in the analogous field of foamed resin layers (column 1, lines 25-35),  discloses a closed-cell polyvinyl chloride foam (column 1, lines 29-32) having an 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foam of Shin to be closed-cell with an average pore size of 60 µm, as taught by Bonner, to achieve a foam with thin cells walls and suitable for use as a cushioning material (column 1, lines 10-15).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Suenaga in view of Hatori as applied to claim 2 above, and further in view of Bonner.
	Regarding claim 14, modified Shin discloses the limitations of claim 2 as discussed above. Shin does not disclose the foam having a closed-cell structure.
	Bonner discloses a closed-cell polyvinyl chloride foam (column 1, lines 29-32).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foam of modified Shin to be closed-cell, as taught by Bonner, to achieve a foam for use as a cushioning material (column 1, lines 10-15).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Suenaga as applied to claim 1 above, and further in view of Masumizu et al. (US 2006/0222841).
	Regarding claim 22, modified Shin discloses the limitations of claim 1 as discussed above. Shin does not disclose an expansion ration of the foam of 1.3 to 3.0 times.
	Masumizu, in the analogous field of foamed resin sheets for automotive interiors (0010) having an expansion ratio of 2 to 10 times (0012), overlapping the claimed ratio of 1.3 to 3.0 times.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foam of Shin to have an expansion ratio of 2 to 10 times, as taught by Masumizu, to achieve a balance between weight and strength of the foamed product (0012).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Suenaga in view of Hatori as applied to claim 21 above, and further in view of Masumizu et al. (US 2006/0222841).
	Regarding claim 23, modified Shin discloses the limitations of claim 21 as discussed above. Shin does not disclose an expansion ration of the foam of 1.3 to 3.0 times.
	Masumizu, in the analogous field of foamed resin sheets for automotive interiors (0010) having an expansion ratio of 2 to 10 times (0012), overlapping the claimed ratio of 1.3 to 3.0 times.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foam of Shin to have an expansion ratio of .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Suenaga in view of Hatori in view of Masumizu as applied to claim 23 above, and further in view of Bonner.
	Regarding claim 24, modified Shin discloses the limitations of claim 23 as discussed above. Shin does not disclose the foam having a closed-cell structure.
	Bonner discloses a closed-cell polyvinyl chloride foam (column 1, lines 29-32).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foam of modified Shin to be closed-cell, as taught by Bonner, to achieve a foam for use as a cushioning material (column 1, lines 10-15).

Response to Arguments
Due to the amendments filed 11/17/2021, the rejections under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) over Hatori (US 2010/0075559) have been withdrawn.

Applicant’s arguments over Shin (US 5,776,993) in view of Suenaga (US 2017/0190085) have been fully considered but they are not persuasive.

Applicant argues that Suenaga is directed to a foam composition comprising mainly polypropylene and used for automobile interiors and thus because the materials 
	While Shin discloses a preferred use for the foam composition (i.e., for a shoe material). The invention of Shin is directed to a thermoplastic PVC foam composition, this includes a thermoplastic polymer and rubber/elastomeric polymer. Shin aims to achieve a composition having advantageous physical properties such as strength and elasticity (column 1, lines 65-67) and being light weight (column 1, lines 24-25). Suenaga is directed to a similar foam composition which includes a propylene-based resin (0015), vinyl-based thermoplastic polymer (0035) and rubber/elastomer (0047). The apparent density of the foam of Suenaga ranges from 0.1 to 0.9 g/cm3 to secure excellent impact resistance and rigidity (0108). There is a reasonable expectation of success that the composition of Shin which is similar to Suenaga as it includes a vinyl thermoplastic polymer and elastomeric component would also achieve properties of excellent impact resistance and/or rigidity if the density ranged from 0.1 to 0.9 g/cm3. Moreover, it would have been obvious to achieve a density range of from 0.1 to 0.9 g/cm3 which secures the impact resistance and rigidity of the foam as these properties relate to the physical properties which Shin aims to achieve.

Applicant further argues that the present invention offers unexpected properties of having a good feel and textures, based on the BLC softness and excellent flexing durability. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781